

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.10

AMENDMENT TO
 
HELIX ENERGY SOLUTIONS GROUP, INC.
 
2005 LONG TERM INCENTIVE PLAN
 
THIS AGREEMENT by Helix Energy Solutions Group, Inc.,
W I T N E S S E T H:
 
WHEREAS, the Board of Directors of Helix Energy Solutions Group, Inc. (the
“Board of Directors”) previously adopted the Helix Energy Solutions Group, Inc.
2005 Long Term Incentive Plan (the “Plan”);
 
WHEREAS, the Compensation Committee of the Board of Directors reserved the right
in Section 9.1 to amend the Plan; and
 
WHEREAS, the Board of Directors has determined to amend the Plan to bring the
Plan into documentary compliance with section 409A of the Internal Revenue Code
of 1986, as amended;
 
NOW, THEREFORE, the Compensation Committee of the Board of Directors agrees that
effective January 1, 2009, Article X of the Plan is amended by adding thereto
the following new Section 10.18 at the end thereof:
 
           10.18                      Compliance With Section 409A.  Awards
shall be designed, granted and administered in such a manner that they are
either exempt from the application of, or comply with, the requirements of
Section 409A.  Each Award Agreement for an Award that is intended to comply with
the requirements of Section 409A shall be construed and interpreted in
accordance with such intention. If the Committee determines that an Award, Award
Agreement, payment, distribution, deferral election, transaction, or any other
action or arrangement contemplated by the provisions of the Plan would, if
undertaken or implemented, cause a Holder to become subject to additional taxes
under Section 409A, then unless the Committee specifically provides otherwise,
such Award, Award Agreement, payment, distribution, deferral election,
transaction or other action or arrangement shall not be given effect to the
extent it causes such result and the related provisions of the Plan and/or Award
Agreement will be deemed modified, or, if necessary, suspended in order to
comply with the requirements of Section 409A to the extent determined
appropriate by the Committee, in each case without the consent of or notice to
the Holder.  The exercisability of an Option shall not be extended to the extent
that such extension would subject the Holder to additional taxes under Section
409A. 
 




Adopted by the Compensation Committee
of the  Board of Directors
on October 28, 2008

 
 

--------------------------------------------------------------------------------

 
